                  Case 21-10474-MFW                Doc 452       Filed 05/06/21        Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 340 & 344


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On April 28, 2021, I caused to be served the following:

     a. “Declaration of Michael Foreman in Support of (A) the Debtors’ Motion for Order,
        Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code: (I) Approving Key
        Employee Retention Plan, and Key Employee Incentive Plan, and (II) Granting Related
        Relief; and (B) the Debtors’ Motion to Seal,” dated April 28, 2021 [Docket No. 340], and

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW              Doc 452   Filed 05/06/21    Page 2 of 8




  b. “Notice of Filing of Certain Amendments to Schedules D, E/F, and G for Certain
     Debtors,” dated April 28, 2021 [Docket No. 344],

by causing true and correct copies to be:

     i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
          mail to those parties listed on the annexed Exhibit A, and

    ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                 /s/ Angela Chachoff
                                                                 Angela Chachoff
Sworn to before me this
29th day of April, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 452   Filed 05/06/21   Page 3 of 8




                    Exhibit A
                                          ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW         Doc 452 Filed 05/06/21
                                                    Service List
                                                                                   Page 4 of 8

Claim Name                              Address Information
30 WEST PERSHING LLC                    C/O EPR PROPERTIES ATTN GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                        64106
A TO Z MEDIA INC                        ATTN LUCAS JONES 243 W 30TH ST, 6TH FL NEW YORK NY 10001
ALBEE DEVELOPMENT LLC                   28 LIBERTY ST NEW YORK NY 10005
ALBEE DEVELOPMENT LLC                   ATTN CHRISTOPHER CONLON, EXECUTIVE VP 411 THEODORE FREMD AVE, STE 300 RYE NY
                                        10580
CAMATIC SEATING INC                     12801 N STEMMONS FWY, STE 903 FARMERS BRANCH TX 75234
CF AUSTIN RETAIL LLC                    1999 BRYAN ST, STE 900 DALLAS TX 75201
CF AUSTIN RETAIL LLC                    THE VILLAGE PO BOX 840459 DALLAS TX 75284-0459
CITY & COUNTY OF DENVER TREASURY DIV    ATTN BRENDAN HANLON PO BOX 17420 DENVER CO 80217-0420
DDR DB STONE OAK LP                     ATTN DEPT 410312-21052-38058 PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP                     1999 BRYAN ST, STE 900 DALLAS TX 75201
DEPARTMENT OF THE TREASURY - IRS        1500 PENNSYLVANIA AVE NW WASHINGTON DC 20220
ELLERSON DEVELOPMENT CORPORATION        ATTN NICOLE BROWN 1660 HUGUENOT RD MIDLOTHIAN VA 23113
FHF I LAMAR UNION LLC                   C/O CORPORATION SERVICE COMPANY 251 LITTLE FALLS DR WILMINGTON DE 19808
FHF I LAMAR UNION LLC                   PO BOX 206984 DALLAS TX 75320
FHF I LAMAR UNION LLC                   ATTN BRYAN DABBS 211 E 7TH ST, STE 620 AUSTIN TX 78701
GERRITY RETAIL MANAGEMENT LLC           PO BOX 845758 LOS ANGELES CA 90084-5758
GERRITY RETAIL MANAGEMENT LLC           C/O GERRITY GROUP LLC ATTN RENE DANIELS 973 LOMAS SANTA FE DR SOLANA BEACH CA
                                        92075-2137
HOBBY PROPERTIES - KERBBY LLC           PO BOX 18506 RALEIGH NC 27619
INTERNAL REVENUE SERVICES               ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
IRONEDGE GROUP                          ATTN RYAN LAKIN 3000 WILCREST DR, STE 300 HOUSTON TX 77042
MEP MAINSTREET OPERATIONS LLC           ATTN DIANE WHEELER AND NICK BENJAMIN 601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC           221 BOLIVAR ST JEFFERSON CITY MO 65101
MOROCH PARTNERS INC                     ATTN MATT POWELL 3625 N HALL ST, STE 1100 DALLAS TX 75219
MUELLER ALDRICH STREET LLC              C/O WEITZMAN GROUP 4200 N LAMAR BLVD, #200 AUSTIN TX 78756
NEON                                    ATTN JESSICA NICKELSBERG 1685 38TH ST, STE 100 BOULDER CO 80301
NEW BRAUNFELS MARKETPLACE LP            ATTN ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP            ATTN ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130-5055
SLOANS LAKE-FCA LLC                     C/O THE CORPORATION TRUST COMPANY 1209 ORANGE ST WILMINGTON DE 19801
SLOANS LAKE-FCA LLC                     C/O FCA PARTNERS LLC ATTN WIN KELLY 300 S TRYON ST CHARLOTTE NC 28202
SONY ELECTRONICS INC                    ATTN CHRIS APPLETON 1 SONY DR PARK RIDGE NJ 07656
SONY ELECTRONICS INC                    PO BOX 100172 PASADENA CA 91189-0172
STAFFORD-SMITH INC                      DEPT 771493 PO BOX 77000 DETROIT MI 48277-1493
SUMMIT GLORY PROPERTY LLC               C/O FOSUN PROPERTY HOLDINGS ATTN TOM COSTANZOARSENIA CARRASCO 28 LIBERTY ST,
                                        44TH FL NEW YORK NY 10005
SVAP II PARK NORTH LLC                  ATTN YOLANDA MASON 302 DATURA ST, STE 100 WEST PALM BEACH FL 33401-5481
SVAP II PARK NORTH LLC                  C/O STERLING RETAIL SERVICES PO BOX 209372 AUSTIN TX 78720-9372
UE YONKERS II LLC                       ATTN SCOTT AUSTER 28 LIBERTY ST NEW YORK NY 10005
UE YONKERS II LLC                       PO BOX 826477 PHILADELPHIA PA 19182-6477
US FOODS INC                            9399 W HIGGINS RD, STE 100 ROSEMONT IL 60018
US FOODS INC                            ATTN BETH GONZALEZ 11955 E PEAKVIEW AVE ENGLEWOOD CO 80111-6830
US FOODS INC                            DEPT 597 DENVER CO 80271
US SMALL BUSINESS ADMINISTRATION        C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                        SW, STE 6050 WASHINGTON DC 20416
VISTA ENTERTAINMENT SOLUTIONS USA INC   335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
VISTA ENTERTAINMENT SOLUTIONS USA INC   ATTN GRAIG FISHER 335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
WEA-WSM                                 ATTN RICKEY OLSEN 32253 COLLECTION CENTER DR CHICAGO IL 60693-0322
WESTLAKES 410 INVESTMENTS LLC           C/O SERVICE GROUP ATTN SCOTT BOOTH 6907 CAPITAL OF TX HWY AUSTIN TX 78731


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                         ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 452 Filed 05/06/21
                                                   Service List
                                                                                   Page 5 of 8

Claim Name                             Address Information
WESTLAKES 410 INVESTMENTS LLC          ATTN PROPERTY MANAGEMENT PO BOX 27648 AUSTIN TX 78755
WHITESTONE REIT                        DEPARTMENTS 234 PO BOX 4869 HOUSTON TX 77210
WORKDAY INC                            ATTN DAVID BAUGUESS 3350 PEACHTREE RD NE, STE 1000 ATLANTA GA 30326
WORKDAY INC                            PO BOX 396106 SAN FRANCISCO CA 94139-6106




                                Total Creditor count 49




Epiq Corporate Restructuring, LLC                                                                       Page 2 OF 2
Case 21-10474-MFW   Doc 452   Filed 05/06/21   Page 6 of 8




                    Exhibit B
                 Case 21-10474-MFW                         Doc 452                  Filed 05/06/21
                                                         Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                                       Page 7 of 8
                                                               Case No. 21‐10474 (MFW)
                                                             Master Service List ‐ Email List




NAME                                  ATTN:                                         EMAIL
30 WEST PERSHING LLC                  C/O EPR PROPERTIES                            INFO@EPRKC.COM
A TO Z MEDIA, INC.                    ATTN: LUCAS JONES                             INFO@ATOZMEDIA.COM; lucas@atozmedia.com
                                                                                    JBLACKSBERG@ACADIAREALTY.COM;
ACADIAREALTY                          ATTN: JASON BLACKSBERG                        LEGALNOTICES@ACADIAREALTY.COM
ALBEE DEVELOPMENT LLC                 EXECUTIVE VP                                  cconlon@acadiarealty.com
                                      ATTN: LESLIE C. HEILMAN; LAUREL D.
BALLARD SPAHR LLP                     ROGLEN                                        heilmanl@ballardspahr.com; roglenl@ballardspahr.com
BALLARD SPAHR LLP                     ATTN: DUSTIN P. BRANCH                        branchd@ballardspahr.com
                                      ATTN: STANLEY B. TARR; VICTORIA A.
BLANK ROME LLP                        GUILFOYLE                                     Tarr@BlankRome.com; Guilfoyle@BlankRome.com
CAMATIC SEATING, INC.                 ATTN: DIANA FRANKOWSKI                        diana.frankowski@camatic.com
CF AUSTIN RETAIL, LLC                 ATTN: GRAHAM MOORE                            moore@aquilacommercial.com
DIV                                   ATTN: BRENDAN HANLON                          TREASINFO@DENVERGOV.ORG
CHIPMAN BROWN CICERO & COLE, LLP      ATTN: MARK L. DESGROSSEILLIERS                DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                      ATTN: IRVING E. WALKER                        iwalker@coleschotz.com
COZEN O’CONNOR                        ATTN: THOMAS M. HORAN                         thoran@cozen.com
                                                                                    kcohen@sitecenters.com; PSINARSKI@SITECENTERS.COM;
DDR DB STONE OAK LP                   ATTN: KEVIN COHEN                             DCHRISTENSEN@SITECENTERS.COM
DELAWARE DIVISION OF REVENUE          ATTN: ZILLAH FRAMPTON                         FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                             STATETREASURER@STATE.DE.US
DISTRICT OF DELAWARE                                                                USADE.Press@usdoj.gov
DLA PIPER LLP (US)               ATTN: STUART M. BROWN                              stuart.brown@us.dlapiper.com
                                 ATTN: JAMILA JUSTINE WILLIS; GREGORY
DLA PIPER LLP (US)               M. JUELL                                           jamila.willis@us.dlapiper.com; gregory.juell@us.dlapiper.com
ELLERSON DEVELOPMENT CORPORATION ATTN: NICOLE BROWN                                 nbrown@edcweb.com
FHF I LAMAR UNION LLC            ATTN: BRYAN DABBS                                  bdabbs@bkdrealty.com
FHF I LAMAR UNION LLC            ATTN: JOHNNA DAVID                                 johnnad@eprkc.com
GELLERT SCALI BUSENKELL & BROWN,
LLC                              ATTN: MICHAEL BUSENKELL, ESQ.                      mbusenkell@gsbblaw.com
GERRITY RETAIL MANAGEMENT LLC    ATTN: RENE DANIELS                                 rdaniels@gerritygroup.com
HOBBY PROPERTIES - KERBBY LLC    ATTN: JOHN HOLMES                                  INFO@HOBBYPROPERTIES.COM
IRONEDGE GROUP                   ATTN: RYAN LAKIN                                   rlakin@ironedgegroup.com
JACK SHRUM, PA                   ATTN: “J” JACKSON SHRUM, ESQUIRE                   Jshrum@jshrumlaw.com
                                 ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                 B. MCGUIRE, ESQ.; NICOLAS E. JENNER,
LANDIS RATH & COBB LLP           ESQ.                                               landis@lrclaw.com; mcguire@lrclaw.com; jenner@lrclaw.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC ATTN: SUSAN E. KAUFMAN, ESQUIRE                 skaufman@skaufmanlaw.com
LEWIS, REED & ALLEN, P.C.          ATTN: RONALD W. RYAN, ESQ.                       rryan@lewisreedallen.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: DON STECKER                                sanantonio.bankruptcy@publicans.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: ELIZABETH WELLER                           dallas.bankruptcy@publicans.com
LOCKE LORD LLP                        ATTN: JACK E. JACOBSEN                        jjacobsen@lockelord.com
                                      ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER & ENGLISH, LLP               HUMISTON, ESQ.                                kbuck@mccarter.com; shumiston@mccarter.com
P.C.                                  ATTN: TARA LEDAY                              tleday@mvbalaw.com
MCGINNIS LOCHRIDGE                    ATTN: ED MCHORSE                              EMcHorse@mcginnislaw.com
MEP MAINSTREET OPERATIONS LLC         BENJAMIN                                      nbenjamin@cordish.com
MONZACK MERSKY and BROWDER, P.A.      ATTN: RACHEL B. MERSKY                        rmersky@monlaw.com
MUELLER ALDRICH STREET, LLC           ATTN: REILY GREGSON                           CONTACTUS@MUELLERAUSTIN.COM; rgregson@weitzmangroup.com
NEON                                  ATTN: JESSICA NICKELSBERG                     jessica@neonrated.com
NEW BRAUNFELS MARKETPLACE LP          ATTN: ISABEL WIGGINS                          isabel@wigginscommercial.com
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: JASON B. BINFORD; LAYLA D.
DIVISION                              MILLIGAN                                      jason.binford@oag.texas.gov; layla.milligan@oag.texas.gov
OFFICE OF THE UNITED STATES
ATTORNEY DISTRICT OF DELAWARE                                                       USADE.ECFBANKRUPTCY@USDOJ.GOV; ellen.slights@usdoj.gov
OFFICE OF THE UNITED STATES TRUSTEE                                        ustrustee.program@usdoj.gov
                                      ATTN: BRADFORD J. SANDLER; STEVEN W.
                                      GOLDEN; ROBERT J. FEINSTEIN; CIA H.  bsandler@pszjlaw.com; sgolden@pszjlaw.com; rfeinstein@pszjlaw.com;
PACHULSKI STANG ZIEHL & JONES LLP     MACKLE                               cmackle@pszjlaw.com
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                ATTN: EBONEY COBB                             ecobb@pbfcm.com
                                      ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                         NAZAR                                         skatona@polsinelli.com; anazar@polsinelli.com
POYNER SPRUILL LLP                    ATTN: MATTHEW P. WEINER, ESQ.                 mweiner@poynerspruill.com
PROSKAUER ROSE LLP                    ATTN: CHARLES A. DALE                         cdale@proskauer.com
PROSKAUER ROSE LLP                    ATTN: BROOKE H. BLACKWELL                     bblackwell@proskauer.com
REED SMITH LLP                        ATTN: JASON D. ANGELO                         jangelo@reedsmith.com
                                      ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                        CHRISTOPHER O. RIVAS                          mhouston@reedsmith.com; crivas@reedsmith.com
                                      ATTN: GREGG M. GALARDI; CRISTINE
ROPES & GRAY LLP                      PIRRO SCHWARZMAN                              gregg.galardi@ropesgray.com; cristine.schwarzman@ropesgray.com
SALAZAR LAW                           ATTN: LUIS SALAZAR, ESQ.                      Luis@salazar.law
SAUL EWING ARNSTEIN & LEHR LLP        ATTN: MARK MINUTI, ESQUIRE                    mark.minuti@saul.com
SECRETARY OF STATE DIVISION OF
CORPORATIONS                                                                        DOSDOC_FTAX@STATE.DE.US; dosdoc_bankruptcy@state.de.us




                                                                      Page 1 of 2
                Case 21-10474-MFW                        Doc 452                 Filed 05/06/21
                                                      Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                                   Page 8 of 8
                                                            Case No. 21‐10474 (MFW)
                                                          Master Service List ‐ Email List




SECURITIES & EXCHANGE COMMISSION                                                 Help@sec.gov
SECURITIES & EXCHANGE COMM-NY                                                    BANKRUPTCYNOTICESCHR@SEC.GOV;
OFFICE                              ATTN: BANKRUPTCY DEPARTMENT                  NYROBANKRUPTCY@SEC.GOV; bankruptcynoticeschr@sec.gov
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                              ATTN: BANKRUPTCY DEPARTMENT                  SECBANKRUPTCY@SEC.GOV; philadelphia@sec.gov
SLOANS LAKE-FCA, LLC                ATTN: WIN KELLY                              win.kelly@fcapartners.com
SONY ELECTRONICS INC                ATTN: CHRIS APPLETON                         chris.appleton@sony.com
STAFFORD-SMITH INC                  ATTN: AMBER RICHARDS                         ARICHARDS@STAFFORDSMITH.COM; AR@staffordsmith.com
STINSON LLP                         ATTN: MARK S. CARDER, ESQ.                   mark.carder@stinson.com
SULLIVAN HAZELTINE ALLINSON LLC     ATTN: WILLIAM A. HAZELTINE, ESQ.             whazeltine@sha-llc.com
                                    ATTN: TOM COSTANZOARSENIA
SUMMIT GLORY PROPERTY LLC           CARRASCO                                     EILEEN.SHEN@FOSUN.COM; arsenia.carrasco@cbre.com
SVAP II PARK NORTH, LLC             ATTN: YOLANDA MASON                          ymason@sterlingorganization.com
TRAVIS COUNTY ATTORNEY              ATTN: JASON A. STARKS                        Jason.Starks@traviscountytx.gov
UE YONKERS II LLC                   ATTN: SCOTT AUSTER                           sauster@uedge.com
U.S. DEPARTMENT OF JUSTICE          ATTN: BANKRUPTCY DEPT                        CIVIL.FEEDBACK@USDOJ.GOV
US FOODS INC                        ATTN: BETH GONZALEZ                          beth.gonzalez@usfoods.com
VENABLE LLP                         ATTN: RISHI KAPOOR; LAURA S. BOUYEA          rkapoor@venable.com; lsbouyea@venable.com
INC                                 ATTN: GRAIG FISHER                           Graig.Fisher@vista.co
WALLER LANSDEN DORTCH & DAVIS, LLP ATTN: ERIC TAUBE, ESQUIRE                     eric.taube@wallerlaw.com
WEA-WSM                             ATTN: RICKEY OLSEN                           richard.olsen@wmg.com
WESTLAKES 410 INVESTMENTS LLC       ATTN: SCOTT BOOTH                            sbooth@servicegroupholdings.com
WHITESTONE REIT                     ATTN: MATT OKMIN                  LEASING@WHITESTONEREIT.COM; mokmin@whitestonereit.com
WILMER CUTLER PICKERING HALE AND    ATTN: ANDREW N. GOLDMAN; BENJAMIN
DORR LLP                            W. LOVELAND                       andrew.goldman@wilmerhale.com; benjamin.loveland@wilmerhale.com
WORKDAY INC.                        ATTN: DAVID BAUGUESS                         david.bauguess@workday.com
                                                                                 Count: 106




                                                                   Page 2 of 2
